Citation Nr: 1415164	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  04-40 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease. 

2.  Entitlement to an initial rating in excess of 10 percent for right carpal tunnel syndrome (CTS). 

3.  Entitlement to an initial rating in excess of 10 percent for left CTS. 

4.  Entitlement to an initial compensable rating for cortical cataracts of the bilateral eyes with loss of visual field and visual acuity.  

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

6.  Entitlement to an effective date earlier than August 27, 2012 for the award of service connection for PTSD.

7.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2004, December 2010, July 2012, and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln., Nebraska.

In December 2007, the Board denied the claim for an increased initial rating for left knee degenerative joint disease.  The Veteran appealed the denial of the claim to the Court of Appeals for Veterans Claims (Court).   In August 2008, the Court granted a Joint Motion for Remand filed by the parties, which vacated and remanded the Board's December 2007 decision.  The appeal was returned to the Board and in March 2010 the claim for an increased initial rating for the left knee disability was remanded for additional development.  

The case returned to the Board in September 2011 along with claims for increased initial ratings for bilateral CTS, diabetes mellitus, cortical cataracts, and a claim to reopen service connection for PTSD.  The Board reopened the claim for service connection for PTSD and remanded the claim along with the other issues on appeal for further development.  The case has now returned to the Board for additional appellate action. 

The claim for an initial increased rating for diabetes mellitus was remanded by the Board in September 2011 for the issuance of a statement of the case (SOC).  The Veteran was provided a SOC in March 2012, but did not respond with a substantive appeal.  The Veteran has not otherwise indicated intent to continue the appeal, and VA has not explicitly or implicitly waived the right to a substantive appeal.  See Percy v. Shinseki, 23 Vet.App. 37 (2009).  Therefore, the claim for an initial increased rating for diabetes mellitus is not currently before the Board.  


FINDINGS OF FACT

1.  The Veteran's left knee degenerative joint disease most nearly approximates flexion limited to 110 degrees or better and full extension without frequent episodes of locking and effusion into the joint. 

2.  For the period beginning December 2, 2006, the Veteran's left knee degenerative joint disease most nearly approximates instability that is no more than slight. 

3.  The Veteran's right CTS manifests incomplete paralysis of the major median nerve that is no more than mild. 

4.  The Veteran's left CTS manifests incomplete paralysis of the minor median nerve that is no more than mild. 

5.  The Veteran's bilateral cortical cataracts manifest visual acuity of no less than 20/40 with no visual impairment or visual field loss.

6.  The Veteran's PTSD most nearly approximates occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

7.  In March 1997, the RO received the Veteran's initial claim for entitlement to service connection for PTSD. The claim was denied in an unappealed December 1999 decision and the Veteran was provided notice of the decision and his appellate rights in a letter dated January 7, 2000. 

8.  The Veteran's claim to reopen service connection for PTSD was received by the RO on September 8, 2006.  The claim was reopened by the Board in a September 2011 decision and granted in a January 2013 rating decision, effective August 27, 2012. 

9.  The reopening and award of service connection for PTSD was not based on receipt of additional service department records.

10.  The currently-assigned effective date of August 27, 2012 is the later of the date entitlement to the benefit was shown or the date a valid claim for service connection was received.

11.  The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for left knee degenerative joint disease with noncompensable limitation of motion have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5258, 5260, 5261 (2013).

2.  The criteria for a separate 10 percent rating, but not higher, for slight instability of the left knee have been met for the period beginning December 2, 2006.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257.
3.  The criteria for an initial rating in excess of 10 percent for right CTS have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8515.

4.  The criteria for an initial rating in excess of 10 percent for left CTS have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8515.

5.  The criteria for an initial compensable rating for bilateral cortical cataracts are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.79, Diagnostic Codes 6027, 6061-6066.

6.  The criteria for an initial rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

7.  An effective date earlier than August 27, 2012 is not warranted for the award of service connection for PTSD.  38 U.S.C.A. §§ 5101, 5110, 7105; 38 C.F.R. §§ 3.1 , 3.151, 3.303, 3.307, 3.309, 3.400.

8.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


Left Knee

Service connection for left knee degenerative arthritis was granted in the May 2004 rating decision on appeal.  An initial 10 percent evaluation was assigned effective August 15, 2003.  The Veteran contends that an increased rating is warranted as he experiences pain and buckling of the knee and has trouble climbing up and down stairs.  

The Veteran's left knee disability is currently rated as 10 percent disabling under Diagnostic Code 5010 based on a finding of painful limited motion.  Under Diagnostic Code 5010, arthritis due to trauma is rated as degenerative arthritis under Diagnostic Code 5003.  This diagnostic provides for a rating of 10 percent for each major joint or group of minor joints affected by noncompensable limitation of motion.  An increased rating of 20 percent is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  X-rays performed throughout the claims period document findings of degenerative changes in the left knee and rating the disability for arthritis is appropriate.  Although the Veteran contends that a 20 percent evaluation is warranted as his arthritis has spread to other joints, the service-connected disability currently on appeal is clearly limited to one joint: the left knee.  Thus, a rating in excess of 10 percent is not warranted under Diagnostic Codes 5003 and 5010.  
The criteria for evaluating arthritis provides for a 10 percent evaluation with noncompensable limitation of motion.  An increased rating is therefore possible if the evidence establishes restricted motion of the left knee that is compensable under Diagnostic Codes 5260 and 5261.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Limitation of flexion of a leg warrants a 10 percent evaluation is appropriate if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of a leg warrants a 10 percent evaluation when it is limited to 10 degrees and a 20 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Throughout the claims period, the Veteran has manifested bilateral noncompensable limitation of motion that most nearly approximates full extension (0 degrees) and flexion to 110 degrees or better.  Range of motion was most restricted at the October 2011 VA examination when flexion of the left knee was measured to 110 degrees without pain.  Extension of the knee was full to 0 degrees and there was no additional loss of motion during repetitive testing.  The Veteran's left knee range of motion was also measured upon VA examinations in December 2006 and December 2010, but flexion was 140 degrees and 130 degrees, respectively, while extension was full.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

With consideration of the DeLuca factors, it is clear that the Veteran's left knee has manifested flexion that is limited, at most, to 110 degrees with full extension.  The October 2011 VA examiner found that the Veteran did not experience pain during initial range of motion testing, and only mild to moderate pain was observed following repetitive testing.  There was also no additional loss of motion with repetitive use.  The Board therefore finds that the Veteran's left knee manifests flexion that is at most limited to 110 degrees of flexion with full extension, even with consideration of all relevant factors.  Flexion limited to 110 degrees and full extension is noncompensable under Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.

Although an increased rating is not warranted based on limitation of motion of the left knee, the Board finds that a separate 10 percent evaluation is appropriate under Diagnostic Code 5257 for slight instability of the left knee for the period beginning December 2, 2006.  See VAOPGCPREC 23-97 (a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257).  Recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Veteran demonstrated mild left pseudovalgus laxity with a mild varus deformity during the December 2006 VA examination.  He has also complained of occasional buckling and giving way of the left knee since the December 2006 examination.  The medical and lay evidence therefore establishes the presence of instability that most nearly approximates slight.  The record dos not show instability that is more than slight; the Veteran's knee was stable at the most recent VA examinations conducted in December 2010 and October 2011.  The Veteran also reported during a December 2011 primary care visit at the Omaha VA Medical Center (VAMC) that buckling in his knee was rare.  Accordingly, a separate 10 percent evaluation, but not higher, is warranted for the left knee under Diagnostic Code 5257 for slight instability. 

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  There is no evidence of dislocated semilunar cartilage with frequent episodes of "locking," with pain and effusion into the joint as required for a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  The Veteran has also not demonstrated knee ankylosis or impairment of the tibia and fibula and Diagnostic Codes 5256 and 5262 are not for application.  

In sum, the Veteran's service-connected left knee condition warrants two separate 10 percent evaluations.  The first 10 percent rating is assigned for painful noncompensable limitation of motion under Diagnostic Code 5010 and 5003, and the second 10 percent rating is assigned for slight instability under Diagnostic Code 5257.  The Board notes that the assignment of separate ratings does not violate the rule against pyramiding in this case as each diagnostic code contemplates distinct and separate symptomatology.   See 38 C.F.R. § 4.14; see also VAOPGCPREC 23-97 and VAOPGCPREC 09-98.  


Bilateral CTS

Service connection for right and left CTS was granted in the December 2010 rating decision on appeal.  Initial 10 percent evaluations were assigned for each upper extremity effective October 29, 2010.  The Veteran contends that increased initial ratings are warranted as the condition results in functional impairment more severe than contemplated by the current 10 percent ratings.  

The Veteran's CTS is currently assigned 10 percent evaluations for each upper extremity under Diagnostic Code 8515 pertaining to impairment of the median nerve.  Under this diagnostic code, mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, is rated 70 percent disabling on the major side and 60 percent on the minor side.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id.  

After review of the evidence, the Board finds that initial ratings in excess of 10 percent are not warranted for the Veteran's CTS.  Treatment records from the Omaha VAMC only document occasional complaints of tingling and numbness in the Veteran's arms and hands due to CTS.  His VA primary care physician also consistently characterized the Veteran's CTS symptoms as minimal.  A December 2010 nerve conduction study performed in conjunction with a VA examination confirmed the presence of bilateral CTS involving the sensory fibers, but the examiner identified symptoms limited to tingling in the Veteran's fingertips.  The examiner also concluded that CTS had no effect on the Veteran's usual occupation or activities of daily living and found that the disability was very mild.  It is therefore clear that the service-connected CTS manifests involvement that is wholly sensory and mild in severity.  The Board has considered the Veteran's statements regarding the impact of CTS on his daily functioning, but notes that he has not made any specific argument regarding the effects of CTS.  His lay statements are therefore outweighed by the competent medical evidence of record.  The Veteran's CTS most nearly approximates incomplete paralysis of the major and minor median nerves that is no more than mild and initial ratings in excess of 10 percent are not warranted.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Cortical Cataracts

Service connection for cortical cataracts of the bilateral eyes with visual field loss and visual acuity was granted in the December 2010 VA examination as a disability associated with service-connected diabetes mellitus.  An initial noncompensable evaluation was assigned effective October 29, 2010.  The Veteran contends that a compensable rating is warranted.

The Veteran's cataracts are rated under Diagnostic Code 6027, pertaining to cataracts of any type.  Preoperative cataracts and postoperative cataracts with a replacement lens (pseudophakia) are evaluated based on visual impairment; postoperative cataracts without a replacement lens are evaluated based on aphakia. 38 C.F.R. § 4.79.  In this case, the Veteran's cataracts are preoperative and are evaluated based on visual impairment.  38 C.F.R. § 4.79, Diagnostic Code 6027.

Upon VA examinations in December 2010 and May 2012, the Veteran manifested visual acuity of both eyes (near, distance, uncorrected, and corrected) better than 20/40.  Similar findings were also noted during a December 2010 eye examination at the Omaha VAMC when the Veteran's vision measured 20/20 bilaterally with correction.  The May 2012 VA examiner concluded that the Veteran had no decrease in visual acuity and no visual impairment.  Diagnostic Code provides for a noncompensable rating for vision of 20/40 in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79.  The Veteran has demonstrated better than 20/40 vision and also has no visual field loss due to cortical cataracts.  The May 2012 VA examiner found that there was no loss of the visual field and diagnostic codes pertaining to this aspect of the disability are not for application.  See 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6081.
The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  The Veteran has not complained of any specific impairment with respect to his vision, and as noted above, the May 2012 VA examiner concluded that there was no decrease in visual acuity or visual impairment.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


PTSD

Service connection for PTSD was granted in the January 2013 rating decision on appeal with an initial 30 percent evaluation assigned effective August 27, 2012.  The Veteran contends that the disability warrants a higher rating as his symptoms are of greater severity than contemplated by a 30 percent evaluation.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).
VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently evaluated as 30 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 30 percent rating is warranted when the mental disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board finds that the Veteran's PTSD has manifested mild symptoms throughout the entire claims period and most nearly approximates the criteria contemplated by the currently assigned 30 percent disability rating.  The specific symptoms associated with the Veteran's PTSD are considered by a 30 percent evaluation; he has complained of nightmares and sleep disturbance, anger and irritability problems, an angry and depressed mood, flashbacks, and an exaggerated startle response.  The Veteran also did not manifest symptoms that were more than mild during VA examinations conducted in October 2011 and September 2012.  The October 2011 VA examiner found that the Veteran's symptoms did not even meet the threshold requirement to establish a mental disorder, and the September 2012 VA examiner did not observe any objective indications of the Veteran's subjective symptoms.  

The Veteran's PTSD has also been assigned Global Assessment of Functioning (GAF) scores that are indicative of mild impairment.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2009)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The Veteran's GAF scores have ranged from 55 to 75, consistent with transient to moderate symptoms and slight to moderate difficulty with social and occupational functioning.  Id.  

Although the Veteran's overall symptoms from PTSD have ranged from transient to moderate, the specific findings related to social and occupational impairment have shown only mild problems with functioning.  The Veteran has stated that he has no friends, but has maintained a good relationship with his family and is in contact with his sons and grandchildren.  The Veteran also stated during the September 2012 VA examination that he plans to move to a quieter neighborhood and take up woodworking as a hobby.  Although he is not employed, he reported leaving his job as a truck driver in April 2002 due to the company going out of business and not because of any specific psychiatric problems or symptoms.  Additionally, the September 2012 VA examiner concluded that the Veteran's PTSD was not severe enough to interfere with occupational and social functioning or require continuous medication.  The Board therefore finds that the Veteran's PTSD has caused, at most, mild social and occupational impairment.  

The Veteran's PTSD most nearly approximates mild symptoms and impairment and the currently assigned 30 percent disabling rating is appropriate.  While the Veteran complained of an angry, lonely, and depressed mood at the October 2011 and September 2012 VA examination, he has not manifested any of the other criteria contemplated by an increased 50 percent evaluation under the general rating formula.  The Veteran does not have any impairment to speech or memory, panic attacks, or impaired judgment or thinking.  His social and occupational impairment is also clearly no more than mild due to PTSD and an increased initial rating is not warranted.  The claim for an increased rating is therefore denied.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's left knee disability is manifested by painful motion and slight instability and his CTS is productive of numbness and tingling in the bilateral upper extremities.  Service-connected PTSD manifests mild symptoms including sleep disturbance, irritability, and mood disturbances.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.


Earlier Effective Date Claim

Service connection for PTSD was granted in the January 2013 rating decision on appeal with an initial 30 percent evaluation assigned effective August 27, 2012.  The Veteran contends that an earlier effective date is warranted dating back to the start of the claims period, i.e. September 8, 2006, the date VA received his claim to reopen service connection for PTSD.  

The Veteran's initial claim for service connection for PTSD was received by the RO on March 13, 1997.  It was denied in a December 1999 rating decision as the evidence did not establish the presence of any current psychiatric disorder.  The Veteran was notified of the denial of his claim and his appellate rights in a January 7, 2000 letter, but did not file an appeal.  The December 1999 rating decision is therefore final.   See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  

On September 8, 2006, the Veteran filed a claim to reopen service connection for PTSD and the claim was reopened by the Board in a September 2011 decision.  The reopened claim was then remanded for additional development and it was granted by the RO in a January 2013 rating decision.  The award of service connection and the initial 30 percent evaluation was made effective from August 27, 2012, the date the RO determined the evidence established a diagnosis of PTSD and the other elements of service connection.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award of service connection based on new and material evidence received after a final adjudication will be the later of the date entitlement arose or the date of receipt of the reopened claim unless the new and material evidence consists of service department records, in which case the effective date will be the later of the date entitlement arose or the date of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In this case, the new and material evidence used to reopen the Veteran's claim did not consist of service department records.  The Board reopened the claim for service connection for PTSD in a September 2011 decision based on the Veteran's lay reports of feeling lonely and depressed during a May 2008 depression and PTSD screen at the Omaha VAMC.  While the Veteran's statements were not competent evidence of a particular diagnosis, his observation of his own symptoms was relevant to a previously unestablished fact in the claim, namely whether he manifested a persistent or recurrent psychiatric disorder.  It is therefore clear that the reopening of the claim for service connection for PTSD was not based on receipt of additional service records and an earlier effective date is not possible on this basis.  

An earlier effective date is also not warranted based on the date the Veteran's claim to reopen was received by VA.  The Veteran's claim to reopen service connection for PTSD was received at the RO on September 8, 2006; however, the record does not establish entitlement to the benefit until August 27, 2012.  As noted above, the Veteran's lay statements regarding his feelings of loneliness and depression (as implied by the September 2006 claim and noted in the May 2008 VAMC record) are not considered competent evidence of a specific psychiatric diagnosis such as PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007).  The Veteran is certainly competent to report observable symptoms, such as his mood and feelings, but service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) and the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)).  The Veteran is not competent to provide medical evidence sufficient to establish a valid diagnosis of PTSD and his lay statements alone are not adequate to establish that entitlement to service connection for PTSD arose prior to August 27, 2012.

The record does not document a clear and competent diagnosis of PTSD until August 27, 2012, when the Veteran participated in a PTSD therapy orientation group.  Although the claim to reopen service connection was received six years before PTSD was diagnosed, in September 2006, 38 C.F.R. § 3.400(q)(2) is clear that the effective date for an award of service connection based on new and material evidence is the later of the date entitlement arose or the date the claim was received.  Nelson v. Principi, 18 Vet. App. 407 (2004); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of award for service connection is not based on the date of earliest medical evidence demonstrating a causal connection, but on the date that the application on which service connection was eventually awarded was filed with VA").  Thus, an effective date earlier than August 27, 2012 for the grant of service connection for PTSD is not possible.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Pursuant to that authority, the Board finds that there is no legal basis by which an effective date earlier than August 27, 2012 for the grant of service connection for PTSD may be assigned and the claim must be denied.


TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran is service-connected for PTSD rated as 30 percent disabling, diabetes mellitus rated as 20 percent disabling, tinnitus rated as 10 percent disabling, left knee degenerative joint disease rated as 10 percent disabling, left knee instability rated as 10 percent disabling, CTS of the right and left upper extremities, each rated as 10 percent disabling, a shrapnel wound of the left leg rated as noncompensably disabling, and cortical cataracts rated as noncompensably disabling.  His combined evaluation for compensation is 70 percent.  The Veteran does not satisfy the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a), as he does not have two or more service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent disabling.  38 C.F.R. § 4.16(a) (2013).  Even though the percentage requirements of § 4.16(a) are not met, if the evidence establishes that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case will be referred to the Director of the VA Compensation and Pension Service (Director) for extra-schedular consideration.  38 C.F.R. § 4.16(b). 

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, the Board finds that the Veteran is not unemployable due to service-connected disabilities.  During a June 1997 VA psychiatric examination, the Veteran reported that he had a tenth grade education and was working as a truck driver.  He later stated that he stopped working as a truck driver in April 2002 when his employer went out of business, and has not specifically attributed his lack of employment to any service-connected disability.  In fact, the only specific impairment reported by the Veteran concerning his service-connected conditions is that he has difficulty walking up and down stairs due to his left knee disability.  

The record also contains several medical opinions against the claim for TDIU.  VA examiners who reviewed the claims file and physically examined the Veteran in October 2011, May 2012, and January 2013 found that his service-connected disabilities did not render him unable to secure or maintain substantially gainful employment.  Upon VA psychiatric examination in September 2012, the Veteran's PTSD was found to have no effect on occupational functioning and similar findings were made regarding his service-connected diabetes, tinnitus, CTS, and cataracts in October 2011 and May 2012.  With respect to the Veteran's left knee, the October 2011 and May 2012 VA examiners concluded that it interfered with strenuous and exertional activities, but did not affect sedentary employment.  A similar finding was made by a December 2010 VA examiner, who opined that the Veteran's left knee would interfere with employment that required extensive use of the left knee, but would not affect sedentary employment.  The overall impairment of the left knee was characterized as mild to moderate.  The Board notes that the Veteran was last employed as a truck driver, and neither the objective evidence nor the Veteran's own statements indicates that this work required "extensive" use of the left knee.  
The competent medical evidence therefore establishes that the Veteran is not unemployable for sedentary employment due to service-connected disability.  This type of employment is consistent with his prior work as a truck driver.  

As a final matter, the Board notes that the Veteran has reported working occasionally since 2002 as a handyman, but finds this does not constitute substantially gainful employment.  See 38 C.F.R. § 4.16(a); see also, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991) (Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment").  In any event, the Veteran has not provided any specific information regarding the reason for his current lack of substantial employment other than stating he retired when his former employer went out of business.  The Board is also not permitted to consider advancing age or nonservice-connected disability when determining whether the Veteran warrants a total disability rating.  38 C.F.R. § 4.19.  The weight of the competent evidence is clearly against a finding that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and referral to the Director for extraschedular consideration is not necessary.  The claim for TDIU must be denied. 





Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the claim for TDIU, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an April 2012 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the April 2012 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the claims for increased initial ratings and an earlier effective date for the award of service connection for PTSD, the Veteran initiated these appeals following  awards of service connection.  The claims for service connection for the disabilities on appeal are now substantiated and the filing of a notice of disagreement (NOD) as to the May 2004, December 2010, and January 2013 rating decisions does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeals as to the initial rating and effective date assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a SOC if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The April 2005, March 2011, March 2012, July 2012, and March 2013 SOCs, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluations assigned by the RO.  The March 2013 SOC also set forth the criteria for assigning effective dates for the award of service connection for PTSD.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating and earlier effective date for the service-connected disabilities at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not reported undergoing any private treatment of the disabilities on appeal.  Additionally, he was provided proper VA examinations in response to his claims for increased ratings and TDIU, most recently in October 2011, May 2012, September 2012, with a VA opinion regarding the Veteran's employability obtained in January 2013. 

In a January 2014 supplemental remarks brief, the Veteran's representative alleged that medical opinions provided by VA examiners in October 2011 and January 2013 were inadequate.  Specifically, the representative argued that the October 2011 VA examination was inadequate in not finding a valid diagnosis of PTSD and a January 2013 VA medical opinion addressing the impact of the Veteran's service-connected disabilities on employability was not supported by an appropriate rationale.  After review of the examination reports, the Board finds that both medical opinions are adequate for rating purposes. 

The October 2011 VA psychiatric examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  The Veteran's representative contends that this finding is inadequate as the examiner did not concede the incurrence of a valid in-service stressor based on the Veteran's receipt of a Purple Heart.  Although the examiner determined that the Veteran was not exposed to a traumatic event, the examiner's finding that he did not meet the criteria for a diagnosis of PTSD was based primarily on the presentation of the Veteran's psychiatric symptoms, and not the absence of a traumatic event.  The examiner clearly noted that the Veteran did not meet the diagnostic criteria for PTSD as his psychiatric symptoms were of a subthreshold level for the diagnosis.  In fact, the examiner found that the Veteran did not meet the criteria for any psychiatric diagnosis.  Additionally, the Veteran did not demonstrate any persistent re-experiencing of Vietnam-related trauma and his symptoms did not cause clinically significant distress or impairment.   As these criterion were absent, the Veteran's psychiatric symptoms were not sufficient to form the basis of a diagnosis of PTSD.  The Board therefore finds that the October 2011 VA examiner's failure to acknowledge a valid in-service stressor does not render the medical opinion inadequate regarding whether the Veteran met the criteria for a diagnosis of PTSD. 

The Veteran's representative also contends that the opinion issued by a VA examiner in January 2013 regarding the Veteran's employability is inadequate.  The January 2013 opinion was provided by the VA examiner who conducted a September 2012 VA psychiatric examination.  After reviewing the entire claims file, the examiner issued a January 2013 addendum opinion report concluding that the Veteran's PTSD in combination with his other service-connected disabilities did not render him unemployable.  The Veteran's representative argues that the rationale relied on by the examiner is not adequate; however, the Board disagrees.  The examiner fully reviewed the claims file and the lay and medical evidence pertaining to the severity of the Veteran's service-connected disabilities.  The examiner also noted that the Veteran himself did not attribute his lack of employment to any physical or mental disabilities, but instead stated that he stopped working because his employer went out of business.  The Veteran's own statements may not support his claim for compensation, but the Board cannot conclude that the January 2013 medical opinion is inadequate because it considered the lay statements of record.  The Veteran is competent to report the reason why he stopped working, and the January 2013 VA opinion was based on the medical and lay evidence of record.  Thus, the opinion is adequate and is supported by a well-reasoned rationale.

The Board also finds that VA has complied with the September 2006, March 2010, and September 2011 remand orders of the Board.  In response to the Board's remands, the Veteran was provided notice in compliance with the VCAA and VA examinations were conducted to determine the current severity of the service-connected left knee disability, CTS, and PTSD.  Examinations and medical opinions were also obtained regarding the effect of the Veteran's service-connected disabilities on his employability, most recently in January 2013.  The case was then readjudicated in July 2012, January 2013, and March 2013 supplemental statements of the case (SSOCs).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  
                                                                                                                                                                                                                                                                                                                                                       

ORDER

Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease is denied.

Entitlement to a separate 10 percent rating, but not higher, for instability of the left knee for the period beginning December 2, 2006 is granted. 

Entitlement to an initial rating in excess of 10 percent for right CTS is denied. 

Entitlement to an initial rating in excess of 10 percent for left CTS is denied.

Entitlement to an initial compensable rating for cortical cataracts of the bilateral eyes with loss of visual field and visual acuity is denied.  
Entitlement to an initial rating in excess of 30 percent for PTSD is denied.

Entitlement to an effective date earlier than August 27, 2012 for the award of service connection for PTSD is denied.

Entitlement to TDIU is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


